               Case MDL No. 2931 Document 168 Filed 03/27/20 Page 1 of 4



                               UNITED STATES JUDICIAL PANEL
                                            on
                                MULTIDISTRICT LITIGATION


IN RE: DELTA DENTAL ANTITRUST LITIGATION                                               MDL No. 2931


                                        TRANSFER ORDER


        Before the Panel:* Plaintiffs in eleven actions pending in the Northern District of Illinois
and listed on Schedule A1 move under 28 U.S.C. § 1407 to centralize pretrial proceedings in the
actions listed on Schedule A in the Northern District of Illinois. This litigation consists of fourteen
actions pending in three districts. Plaintiffs in all of the actions allege that Delta Dental insurance
plans aggregated unlawful monopsony power in the market for dental insurance in the United States
through their artificial territorial division of the market among the Delta Dental insurers. In addition
to the actions on the motion, the parties have notified the Panel of ten related actions pending in
eight districts.2

        All responding parties either support or do not oppose centralization.3 The parties, however,
disagree as to the transferee district. In addition to movants, plaintiff in one potential tag-along
action and the Delta Dental defendants4 support centralization in the Northern District of Illinois.

        *
            Judge Karen K. Caldwell took no part in the decision of this matter.
        1
        Movants include plaintiffs in all of the Northern District of Illinois actions except American
Dental Association.
        2
         These and any other related actions are potential tag-along actions. See Panel Rules 1.1(h),
7.1, and 7.2.
        3
         Two groups of plaintiffs filed briefs in which they indicated that they do not oppose or
contest centralization, but both groups of plaintiffs subsequently filed Notices of Presentation of
Oral Argument indicating that they support centralization.
        4
          The responding defendants include: Delta Dental Plans Association; Delta Dental
Insurance Company; DeltaUSA; Arizona Dental Insurance Service, Inc. d/b/a Delta Dental of
Arizona; Delta Dental Plan of Arkansas, Inc.; Delta Dental of California; Colorado Dental Service
Inc. d/b/a Delta Dental of Colorado; Delta Dental of Connecticut Inc.; Delta Dental of Delaware
Inc.; Delta Dental of the District of Columbia; Hawaii Dental Service; Delta Dental Plan of Idaho,
Inc. d/b/a Delta Dental of Idaho; Delta Dental of Illinois; Delta Dental of Indiana, Inc.; Delta Dental
of Iowa; Delta Dental of Kansas Inc.; Delta Dental of Kentucky, Inc.; Maine Dental Service
Corporation d/b/a Delta Dental Plan of Maine; Dental Service of Massachusetts, Inc. d/b/a Delta
Dental of Massachusetts; Delta Dental Plan of Michigan, Inc.; Delta Dental of Minnesota; Delta
                                                                                         (continued...)
            Case MDL No. 2931 Document 168 Filed 03/27/20 Page 2 of 4



                                                   -2-

Plaintiffs in the two non-Illinois actions on the motion, as well as plaintiffs in five potential tag-
along actions, suggest centralization in the District of Minnesota. All but one of these plaintiffs
alternatively suggest the Eastern District of Louisiana. Plaintiff in another potential tag-along action
proposes centralization in the Northern District of California. Plaintiff American Dental Association
takes no position on the transferee district.

         After considering the arguments of counsel,5 we find that the actions listed on Schedule A
involve common questions of fact, and that centralization in the Northern District of Illinois will
serve the convenience of the parties and witnesses and promote the just and efficient conduct of this
litigation. These actions share factual questions arising from allegations that the Delta Dental
defendants have divided and allocated among themselves dental insurance markets throughout the
nation to eliminate competition. Plaintiffs allege that defendants abused their monopsony power to:
(1) restrict competition between the Delta Dental insurers when operating under the “Delta Dental”
brand; (2) reduce the amounts of reimbursement paid by the Delta Dental insurers to dentists and
dental practices who provide services to patients under Delta Dental insurance plans; and/or
(3) restrict competition between the Delta Dental insurers when operating under non-Delta Dental
brands. Plaintiffs uniformly contend that the alleged conduct violates Section 1 of the Sherman
Antitrust Act, as well as various related state laws. The actions also are brought on behalf of
overlapping putative nationwide and state classes. Centralization thus will eliminate duplicative
discovery; prevent inconsistent pretrial rulings (including with respect to class certification); and
conserve the resources of the parties, their counsel, and the judiciary.

         The Northern District of Illinois is an appropriate transferee district for this litigation. Half
of the related actions (including the potential tag-along actions) are pending in this district. Several
important defendants are located in or near the Northern District of Illinois, including Delta Dental
Plans Association—the association through which defendants allegedly allocated the dental
insurance markets among the Delta Dental member insurers. Thus, relevant evidence and witnesses


        4
        (...continued)
Dental of Missouri; Delta Dental of Nebraska; Delta Dental Plan of New Hampshire, Inc.; Delta
Dental of New Jersey, Inc.; Delta Dental Plan of New Mexico, Inc.; Delta Dental of New York Inc.;
Delta Dental of North Carolina; Delta Dental Plan of Ohio, Inc.; Delta Dental Plan of Oklahoma;
Oregon Dental Service d/b/a Delta Dental of Oregon; Delta Dental of Pennsylvania; Delta Dental
of Puerto Rico, Inc.; Delta Dental of Rhode Island; Delta Dental of South Dakota; Delta Dental of
Tennessee; Delta Dental Plan of Vermont, Inc.; Delta Dental of Virginia; Delta Dental of
Washington; Delta Dental Plan of West Virginia, Inc.; Delta Dental of Wisconsin, Inc.; Delta Dental
Plan of Wyoming d/b/a Delta Dental of Wyoming; Dentegra Group Inc.; Dentegra Insurance
Company; and Renaissance Health Service Corporation.
        5
        In light of the concerns about the spread of the COVID-19 virus (coronavirus), the Panel
considered without oral argument all matters considered at its hearing session of March 26, 2020,
pursuant to Panel Rule 11.1(c). See Order Dispensing with Oral Argument in All Dockets, MDL
No. 2931 (J.P.M.L. Mar. 12, 2020), ECF No. 166.
            Case MDL No. 2931 Document 168 Filed 03/27/20 Page 3 of 4



                                                -3-

likely will be located in the district. Furthermore, both plaintiffs and defendants support
centralization in the Northern District of Illinois, which is a geographically central and accessible
forum for this nationwide litigation. And, centralization before the Honorable Elaine E. Bucklo
allows us to assign this litigation to an able jurist with significant MDL experience. We are
confident that Judge Bucklo will steer this litigation on an efficient and prudent course.

        IT IS THEREFORE ORDERED that the actions listed on Schedule A and pending outside
the Northern District of Illinois are transferred to the Northern District of Illinois and, with the
consent of that court, assigned to the Honorable Elaine E. Bucklo for coordinated or consolidated
pretrial proceedings.


                                       PANEL ON MULTIDISTRICT LITIGATION




                                      __________________________________________
                                                    Ellen Segal Huvelle
                                                        Acting Chair

                                      R. David Proctor               Catherine D. Perry
                                      Nathaniel M. Gorton            Matthew F. Kennelly
                                      David C. Norton
        Case MDL No. 2931 Document 168 Filed 03/27/20 Page 4 of 4



IN RE: DELTA DENTAL ANTITRUST LITIGATION                      MDL No. 2931


                                   SCHEDULE A

                Southern District of Florida

     OBENG v. DELTA DENTAL PLANS ASSOCIATION, ET AL., C.A. No. 1:19-25072

                Northern District of Illinois

     IN RE DELTA DENTAL ANTITRUST LITIGATION, C.A. No. 1:19-06734
     B. KYLE BENTON, P.A. v. DELTA DENTAL INSURANCE COMPANY, ET AL.,
           C.A. No. 1:19-06739
     KAUFMAN & KAUFMAN SMILE DESIGN STUDIO LLC v. DELTA DENTAL
           INSURANCE COMPANY, ET AL., C.A. No. 1:19-06743
     LEGACY DENTAL ASSOCIATES, P.C. v. DELTA DENTAL INSURANCE
           COMPANY, ET AL., C.A. No. 1:19-06744
     DR. RICK LINDLEY, DDS, FICD v. DELTA DENTAL INSURANCE COMPANY,
           ET AL., C.A. No. 1:19-06747
     DULTZ v. DELTA DENTAL INSURANCE CO., ET AL., C.A. No. 1:19-06758
     SIMON AND SIMON, PC v. DELTA DENTAL PLANS ASSOCIATION, ET AL.,
           C.A. No. 1:19-06776
     MARY M. FISHER, DDS, P.C. v. DELTA DENTAL INSURANCE COMPANY,
           ET AL., C.A. No. 1:19-07090
     TOOTH TOWN PEDIATRIC DENTISTRY, PLLC v. DELTA DENTAL INSURANCE
           COMPANY, ET AL., C.A. No. 1:19-07279
     BEMUS POINT DENTAL, LLC v. DELTA DENTAL INSURANCE COMPANY,
           ET AL., C.A. No. 1:19-07362
     RITTENHOUSE SMILES, P.C. v. DELTA DENTAL INSURANCE COMPANY,
           ET AL., C.A. No. 1:19-07395
     AMERICAN DENTAL ASSOCIATION, ET AL. v. DELTA DENTAL INSURANCE
           COMPANY, ET AL., C.A. No. 1:19-07808

                Southern District of Mississippi

     DICKEY v. DELTA DENTAL PLANS ASSOCIATION, ET AL., C.A. No. 3:19-00910
